DETAILED ACTION
Response to Arguments
Applicant’s amendments have overcome the objection to the drawings from the previous Office Action.
In view of Applicant’s claim amendments, the rejection of the claims in the previous Office action has been withdrawn.
Allowable Subject Matter
Claim(s) 1-8, 11-13 and 17-28 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the biofilter irrigation system of claim 1, including a controller in communication with the pH sensor and a valve of the sourceof water, wherein the controller is programmed to increase the flow of make-up water to the biofilter for irrigation of the first media bed by sending a first control signal to the valve if a detected pH level is below the target pH range and to decrease the flow of make-up water to the biofilter for irrigation of the first media bed by sending a second control signal to the valve if the detected pH level is above the target pH range, in combination with the rest of the elements recited in the claim.  	 	Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799